      Case 2:19-cv-09978-SM-JCW Document 10 Filed 05/16/19 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

 ZOUNDA LEE,                                                      CIVIL ACTION
     Plaintiff

 VERSUS                                                           NO. 19-9229

 CLINTON ETHUES DOWDELL, ET AL.                                   SECTION: “E” (4)
     Defendants


Related Case:

 CONSUELA LEE, ET AL.                                             CIVIL ACTION
     Plaintiffs

 VERSUS                                                           NO. 19-9978

 SENTRY CASUALTY COMPANY, ET AL.                                  SECTION: “E” (2)
     Defendants


 Applies to: Both Cases


                                       ORDER

      Captioned above are two cases: Zounda Lee v. Dowdell et al. [hereinafter Zounda

Lee] and Consuela Lee v. Sentry Casualty Co. et al. [hereinafter Consuela Lee]. The cases

involve the same three Defendants: Clinton Ethues Dowdell; JHOC Inc., doing business

as Premier Transportation; and Sentry Select Insurance Company. Defendants are

represented by the same counsel in both cases. The cases involve different Plaintiffs:

Zouna Lee is the only plaintiff in Zounda Lee, and Consuela Lee and Irvin Lee are

plaintiffs in Consuela Lee. Plaintiff Zounda Lee is represented by Timmy Lee Fields and

Jonathan D. Wasielewski, and Plaintiffs Consuela Lee and Irvin Lee are represented by

Vanessa Motta.



                                            1
       Case 2:19-cv-09978-SM-JCW Document 10 Filed 05/16/19 Page 2 of 2



        Defendants have filed a counterclaim against Zounda Lee in her case. 1

        On May 7, 2019, counsel for Plaintiff Zounda Lee in filed a motion to withdraw as

counsel of record. 2 The Court has not yet addressed the motion.

        On May 9, 2019, counsel for Defendants filed, in Zounda Lee but not in Consuela

Lee, a motion to consolidate the two cases. 3 Defendants filed the motion as an opposed

motion, but indicate that counsel for Plaintiff Zounda Lee does not oppose. 4 Defendants

represent that counsel for Plaintiffs Consuela Lee and Irvin Lee does oppose the motion. 5

        IT IS ORDERED that Defendants file the motion to consolidate, filed in the

Zounda Lee case, No. 19-9229, in the Consuela Lee case, No. 19-9978, by no later than

Monday, May 20, 2019 at 5:00 p.m.

        IT IS FURTHER ORDERED that Plaintiffs Consuela Lee and Irvin Lee file, in

the Consuela Lee case, No. 19-9978, any opposition to the motion to consolidate by no

later than Monday, May 27, 2019 at 5:00 p.m.

        New Orleans, Louisiana, this 16th day of May, 2019.


                                     ______________________ _________
                                              SUSIE MORGAN
                                       UNITED STATES DISTRICT JUDGE




1 R. Doc. 12, Zounda Lee.
2 R. Doc. 14, Zounda Lee.
3 R. Doc. 17, Zounda Lee.
4 Id. at 1.
5 Id. at 1–2.



                                            2
